Citation Nr: 1411684	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  00-21 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of dental trauma, to include for compensation and treatment purposes.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2001 and July 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In its December 2001 rating decision, the RO granted the Veteran's claim of entitlement to service-connection for PTSD and assigned a 10 percent rating, effective August 18, 1998.  The Veteran filed a substantive appeal disagreeing with the assigned rating and in July 2004 the RO increased the rating to 30 percent, effective August 18, 1998.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2006, the Board remanded the Veteran's claims to ensure due process and for additional evidentiary development.  In an April 2010 decision, the Board denied the claim of entitlement to service connection for dental trauma, and remanded the Veteran's PTSD claim in order to obtain a VA examination.  With respect to his dental claim, the Veteran filed a timely appeal with the Court of Appeals for Veterans Claims (Court), and by Order dated December 2010, the Court granted a Joint Motion for Partial Vacatur and Remand.  

In November 2011, the Board again remanded the Veteran's dental and PTSD claims for further development and readjudication by the RO.  In December 2012, the Board denied the Veteran's claim seeking an initial disability rating in excess of 30 percent for his service-connected PTSD, and remanded the Veteran's claim for dental trauma in order to obtain compliance with the Board's November 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 21 (1998).  With respect to his PTSD claim, the Veteran filed a timely appeal with the Court, and by Order dated October 2013, the Court granted a Joint Motion for Partial Remand.  The Veteran's claims now return to the Board for adjudication. 

The Veteran and his wife testified before a Decision Review Officer (DRO) at a hearing held at the RO in May 2001.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the October 2013 Joint Motion for Partial Remand, the parties noted that the Board cited certain VA treatment records in support of its September 2012 decision to deny the Veteran's PTSD claim which had not been associated with the claims file.  Specifically, records dated September 18, 2009, January 13, 2011, and July 18, 2011, were referenced in the April 2010 and January 2012 VA examinations, but were not available for review by the Board.  Because these records directly related to the analysis provided by the Board in denying the Veteran's claim, the Court entered the aforementioned Order.

As an initial matter, the Board notes that the Veteran's Virtual VA electronic file now contains the January 13, 2011, and July 18, 2011, VA treatment records cited by the January 2012 VA examiner and relied upon by the Board in its December 2012 decision.  However, it appears remand is necessary in order to make efforts to obtain outstanding VA treatment records. 

In his April 2010 VA examination report, the examiner stated that "[r]eview of treatment notes since my September 2007 exam shows GAF scores steadily around 60 and then a sudden decline in GAF to 45 on 09-18-09, which was right after the veteran had been diagnosed with prostate cancer, his wife had left him, and his mother had died."  Review of the claims file reveals that it contains a September 18, 2009, VA mental health treatment record noting that the Veteran reported having been diagnosed with prostate cancer, that his wife left him, and that his mother passed away; however, the record does not contain any notation of an assigned GAF score.  Because it appears that there may be outstanding VA treatment records that may contain information pertinent to the claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board finds that remand is additionally necessary to provide the Veteran with a new VA medical examination to determine the nature and etiology of any dental disability.  In March 2008, the September 2007 VA examiner reviewed the claims file and provided an addendum opinion that there is at least a 50 percent chance that the Veteran's reported history of facial and dental trauma is accurate, given that the Veteran's service treatment records contain scant and poor documentation.  In coming to this conclusion, the examiner additionally relied on his reading of a medical record that indicated that teeth numbered 5 - 10 were present upon the Veteran's entry to service and "were present at discharge from service with veneer crowns now on them", which could indicate that trauma could have been the insulting injury.  

A review of the claims file reveals that on the Veteran's July 1968 separation examination, teeth numbered 5 - 10 were noted as present; however, there is no indication that they had veneer crowns.  The Veteran's service dental records do not indicate that he received veneer crowns in service.  Rather, a September 1969 post-service VA Staff Dental Outpatient Record indicates that the Veteran received veneer crowns for the first time in September 1969.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board finds that the September 2007 and March 2008 VA examination and addendum opinion are substantially lacking in probative value, and thus on remand, the Veteran must be afforded an adequate examination. 

While this matter is on remand, all outstanding treatment records should be obtained. 
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records dating from April 2013 to the present.  All efforts to obtain additional evidence must be documented in the claims folder.  

2.  Obtain and associate with the claims file any relevant VA treatment records dating from September 2009, to specifically include records from the Fort Worth Vet Center, Fort Worth Outpatient Clinic, and Dallas VAMC.  All efforts to obtain additional evidence must be documented in the claims folder.  

Attention is invited to the April 2010 VA examiner's report in which he references a VA treatment record assigning a GAF score of 45 on September 18, 2009.  A mental health treatment note with entry date of September 18, 2009, is included in the claims file; however, the record does not provide a GAF score.  The AMC should document all efforts made to obtain this outstanding treatment record and clarify whether such document assigning a GAF score exists.  

2.  Schedule the Veteran for a VA examination conducted by a dental provider to determine the nature and etiology of the Veteran's dental conditions.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  While review of the entire file is required, attention is invited to the following particular records:

(a)  The Veteran's service dental record, dating November 1966 to May 1968;

(b)  A July 1968 separation examination;

(c)  An April 1969 application for dental treatment in which the Veteran reported medical or dental treatment received in July 1968 in Vietnam, and marked "no" to the question of whether the dental condition for which treatment is sought was the result of combat wounds or trauma to his face or jaw, and in which VA granted service connection for teeth numbers 2, 3, 9, 10, and 18; and

(d)  A September 1969 VA Staff Dental Outpatient Record indicating examination of the Veteran and subsequent treatment to include alloy filling of teeth numbered 2, 3, 17, and 32, and veneer crowns on teeth numbered 5, 7, 8, 9, and 10. 

All necessary special studies or tests should be accomplished.  The examiner is additionally asked to accomplish the following:

(a)  Interview the Veteran as to the relevant history of his current dental conditions and include a detailed description of that history in his or her report;

(b)  Diagnose all dental conditions that have existed since the Veteran's entry into service, particularly those affecting teeth numbers 2 - 11, 14, 15, 18, 29, and 30;

(c)  State whether the examination reveals any facial scar(s) consistent with the claimed injury of being hit with shrapnel which travel through the left cheek of the Veteran's face and out the other side; 

(d)  Provide an opinion as to whether the evidence demonstrates whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran has residuals of dental trauma in service, to include, but not limited to, being struck by shrapnel or flying debris and/or sustaining an injury to his front teeth and upper lip. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  After ensuring that the requested actions are completed, readjudicate the claims on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


